,




                             HE   L~TTORNEY               GENERAL,
                                       OF-XAS
                                   AUSTIN.TEXAS         787ll
    CXUAWPORD    c. PL4EaTxN
     *x-cORNEY   GENIcR*,.

                                         March 7, 1972

          Honorable Robert S, Calvert                  Opinion No. M-1093
          Comptroller of Public Accounts
          Austin, Texas                                Re:      Whether Texas is entitled
                                                                to its proportionate share
                                                                of the Federal Credit for
                                                                State death taxes as set
                                                                out in Article 14.12, Title
                                                                122A, Tax.-Gen., V.C.S.,
                                                                when the decedent was a
                                                                non-resident of Texas and
                                                                the specific property
                                                                which is located in Texas
                                                                is exempt under Article
          Dear Sir:                                             14.015, Title 122A?
               Your letter addressed to the Attorney General is as
          follows:
                        "Ethel Burnsides died testate a resident
                        of the State of Illinois owning oil and
                        gas properties in Texas which were devised
                        equally to the University of Illinois
                        Foundation of Urbana, Illinois, exclusively
                        for the Burnsides Research Fund and to the
                        Burnsides Nursing Home of Marshall, Illinois.
                        "Under our basic inheritance tax law, this
                        educational and charitable bequest is
                        exempt. However, the entire estate of
                        the deceased wherever located is subject
                        to the Federal estate tax laws and pro-
                        duced a Federal credit for state death
                        tax.
                        "It is the view of this Department that
                        since the value of these oil and gas
                        properties in Texas was included in the
                        Federal estate tax return in order to



                                              -5333-
Honorable Robert S. Calvert, page 2,             (M-1093)


          produce a gross estate wherein a Federal
          credit for state death taxes was allowed,
          the State of Texas is entitled to its
          proportionate share of such Federal
          credit for state death taxes.
          "Please advise this Department whether
          or not we are correct."
     We agree with your view and hold that the State of Texas
is entitled to its proportionate share of the Federal Credit
for state death taxes. The same reasoning and authorities
contained in Attorney General Opinion No. C-403 (1965) will
apply here. We hold that neither the nature of the exemption
from the basic inheritance tax nor the non-residency of the
testatrix will alter the rules of law set forth in our previous
opinion, Article 14.12, Title 122A, Tax.-Gen., V.C.S.;
Sinnott v. Gidney, 159 Tex. 366, 322 S.W.2d 507, 513, (1959)
  d authorities therein cited. also see Simco v. Shirk, 146
;:x. 259, 206 S.W.2d 221 (194;).
                          SUNNARY
         The State of Texas is entitled to its
         proportionate share of the federal
         credit for state death taxes as set out
         in Article 14.12, Title 122A, Tax.-Gen.,
         V.C.S. even though the decedent was a
         non-resident of Texas and the specific
         property which is located in Texas is
         exempt under Article 14.015, Title 122A,
         Tax.-Gen., V.C.S.




                                       Attorney General of Texas

Prepared by Fisher A. Tyler
Assistant Attorney General




                              -5334-
    I




r




        Honorable Robert S. Calvert, page 3   (M-1093)


        APPROVED:
        OPINION COMMITTEE
        Kerns Taylor, Chairman
        W. E. Allen, Co-Chair-man
        Gordon Cass
        Arthur Sandlin
        Jack Sparks
        James Hackney
        SAMUEL D. MCDANIEL
        Staff Legal Assistant
        ALFRED WALKER
        Executive Assistant
        NOLA WHITE
        First Assistant




                                    -5335-